DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on March 16, 2021.  Claims 4, 5, 13, and 14 are cancelled.  Claims 17 and 18 are new.  Claims 1, 6, 11, 12, 15, and 16 are amended.  Claims 1-3, 6-12, and 15-18 are pending in the case.  Claims 1 and 11 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 
Applicant’s Response
In Applicant’s response dated March 16, 2021, Applicant amended the claims in response to rejection of the claims under 35 USC 103 in the previous office action.  Applicant additionally presented arguments regarding the patentability of the claims with respect to some of the references cited in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive in part.
Applicant argues, in distinguishing Applicant’s disclosure from the cited references, that Applicant’s disclosure is distinct from Haight because in Applicant’s disclosure the generated profile is sent to and used by the device to enable access (or not) to certain functions of the device, while in Haight, the functionality of the POS device is regulated at the server side.
However, the claims only recite that the profile is generated for the terminal “configured to enable or disable one or more terminal applications and/or functions” and that the generated profile is transmitted to the terminal.  Therefore, while the claims recite that the profile is configured to enable/disable terminal applications/functions, the claims do not recite, at any point, that the profile is actually “used by the device to enable access (or not) to certain functions of the device,” as Applicant argues.  That is, Applicant’s attempt to distinguish the disclosure of the instant application from that of Haight appears to be based on limitations which are not in evidence in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the limitations as actually recited in the claims, Haight clearly teaches:
using the terminal operation parameter, generating a profile for the terminal configured to enable or disable one or more terminal applications and/or functions (e.g. paragraph 0039, using device profiles to map certain settings to particular users; device profile includes sub-profiles associated with particular users of the device; settings allowing only sales transactions; capability for returns, inventory lookups, report generation; paragraph 0040, describing various other settings/configuration parameters allowing or disallowing various functions; i.e. once the administrator has selected various parameters to be included in a device profile and mapped the profile to a specific device, the device profile may be further used to generate sub-profiles for particular users or locations of the device, where the enabled functionality of the device depends on the particular user or location; paragraph 0046, describing Fig. 3, step 380, storing device profile information in session storage space allocated to the device); and 
transmitting the generated profile to the terminal (e.g. paragraph 0046, describing Fig. 3, step 390, profile information is sent to the device).
Applicant additionally argues that one or ordinary skill in the art would not “arrive at Applicant’s disclosure based on the combination of Haight and Finley because it is clear that the functions of the POS device are regulated by the server, which suggests that application of e.g., discount codes, could be time-dependent, and would not work because it would be the server side that administers this, i.e., a POS device would fail in applying a discount because execution at the POS device would flag it as invalid….the principle of operation of Haight relies on regulation by a POS server rather than, as defined in the present claims, executing the broadcast achieved at the terminal using the stored data at the terminal.”  However, while Haight may generally teach regulating access to a single particular functionality of the POS terminal (i.e. the POS client/retail application), Haight does not necessarily disclose that all functions and applications of the POS terminal are regulated by the server according to the profile.  In addition, Haight explicitly discloses that in some instances, the functioning of the POS terminal are entirely controlled by the POS terminal itself using information stored at the POS terminal (e.g. paragraph 0029, indicating that POS client terminals store data related to particular users and their roles and that such duplication of data which is also maintained by the POS server allows operation of the POS client terminals in the event of a power outage or networking failure; i.e. the POS client terminals are operable using locally stored profile information and without relying on the server).  Therefore, the system of Haight, as modified to incorporate the teachings of Finley, would appear to be capable of receiving profile data at the terminal and using that profile data to enable or disable a terminal application/function without relying upon regulation by the server (i.e. a POS terminal operating according to locally stored information even in the absence of connection to the server as discussed in Haight paragraph 0029, such as using the profile information which is transmitted to the terminal as discussed in Haight paragraph 0046), where the POS terminal would further be capable of executing a broadcast using data received from the server, as previously cited with respect to Finley.
these arguments are not persuasive.
Applicant additionally argues that Haight and Finley do not teach/suggest the newly-recited features “transmitting metric data from the terminal to the remote management apparatus, the metric data representing one or more usage parameters of the terminal and/or a terminal application, the usage parameters comprising a time when the terminal is in use, the terminal application in use, and a type of a device connected to the terminal” in the independent claims.  This argument is persuasive, and the previous rejection is withdrawn.
However, new grounds of rejection are provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a remote management apparatus…operable to:  receive a unique identification…select a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 7-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haight et al. (US 20150074765 A1) in view of Finley et al. (US 20150088652 A1), further in view of Buerk et al. (US 20150040239 A1), further in view of Zucchetta (US 20160088319 A1).
With respect to claims 1 and 11, Haight teaches a videoconferencing system, comprising a remote management apparatus and a terminal, the remote management apparatus operable to perform a method, and the method for remote administration and management of a terminal in a videoconferencing system (e.g. paragraph 0004, MPOS device may be mobile terminal, smartphone, etc.; paragraph 0031, device implementing thin client 130, including smart phone or portable media player, i.e. a multimedia device, POS Server 120 through POS Interface Server 140, stored on local computer system 105, as shown in Fig. 1; paragraph 0033, local computer system 105 located away from public areas of store, or at off-site location; paragraph 0055, client computer may include I/O devices including video devices; paragraph 0060, computer system may be any kind of device including mobile telephones, etc.; i.e. the system includes at least one device acting as a client terminal and one device providing remote management of the client terminal device, where the device providing remote management is located away, or at a different location/site, from the client terminal device), the method comprising: 
receiving, at the remote management apparatus, a unique identification from the terminal, the unique identification used to authenticate or validate a user to operate the terminal (e.g. paragraph 0008, unique identifier for POS device stored in device so it can be authenticated in conjunction with user login by sending the unique ID for verification along with a username and password entered by the user; paragraph 0036, unique device identifier received from thin client device; paragraph 0045, describing Fig. 3 step 310, POS interface server receives user ID, password, and device from device such as thin client device; device ID identifies device uniquely); 
selecting, at the remote management apparatus, a terminal operation parameter relating to the unique identification (e.g. paragraph 0037, comparing device identifier to identifiers stored in device profiles, including to register/terminal number, store/environment identifier etc.; device profiles include settings portion for mapping device identifier to settings and configuration information; initial mapping done by administrator; paragraph 0038, administrator selects POS parameters to be included in settings portion; i.e. the administrator selects a mapping of the device identifier to various profiles, along with parameters to be included in the profiles; where the profiles include at least one operation parameter; paragraph 0046, describing Fig. 3 step 340, comparing device ID to profiles, i.e. selecting a profile which corresponds to the device, where the profile includes at least one terminal operation parameter); 
using the terminal operation parameter, generating a profile for the terminal configured to enable or disable one or more terminal applications and/or functions (e.g. paragraph 0039, using device profiles to map certain settings to particular users; device profile includes sub-profiles associated with particular users of the device; settings allowing only sales transactions; capability for returns, inventory lookups, report generation; paragraph 0040, describing various other settings/configuration parameters allowing or disallowing various functions; i.e. once the administrator has selected various parameters to be included in a device profile and mapped the profile to a specific device, the device profile may be further used to generate sub-profiles for particular users or locations of the device, where the enabled functionality of the device depends on the particular user or location; paragraph 0046, describing Fig. 3, step 380, storing device profile information in session storage space allocated to the device); and 
transmitting the generated profile to the terminal (e.g. paragraph 0046, describing Fig. 3, step 390, profile information is sent to the device);
the method further comprising:
transmitting data from the remote management apparatus to the terminal, and storing the data at the terminal (e.g. paragraph 0003, POS device providing promotions, discounts, customer-specific pricing, item availability; paragraph 0028, thin client terminal accessing POS server and POS interface server, where POS server accesses data used in POS transactions including information on items, prices, promotions, and taxes; paragraph 0029 POS client terminals maintaining POS related data including register number, store identifier, and data related to users and roles, where the maintained data is a duplication of data also maintained by POS server; paragraph 0046, profile information sent to the device; paragraphs 0064-0065, clients accessing data on server, exchanging data, server sending web page; i.e. data, such as profile data, data related to prices/promotions, etc., may be provided from the POS server to thin client terminal, and such information may be maintained/duplicated at the thin client terminal). 
 Haight does not explicitly disclose:
 the data transmitted to the terminal is for broadcast at the terminal at a predetermined time and the data is stored until the predetermined time or a time of receiving a trigger signal from the remote management apparatus; and 
executing a broadcast at the predetermined time or in response to the trigger signal received at the terminal from the remote management 
However, Finley teaches:
the data transmitted to the terminal is for broadcast at the terminal at a predetermined time and the data is stored until the predetermined time or a time of receiving a trigger signal from the remote management apparatus (e.g. paragraph 0040-0041, mobile device receiving establishment information from establishment entity; information such as store hours, sales, promotions, specials, advertisements, product information, event information, etc., where this information may be specific to the particular location; information may be only temporarily relevant, where deals and offers may be available for only a limited time, such as half an hour, an hour, a day, etc.; paragraph 0042, information routed from server through establishment entity to mobile device; paragraph 0043, establishment entity includes point of sale terminal, which may broadcast the information; i.e. a server may route promotional information through a point of sale terminal, and the information may be broadcast by the point of sale terminal, where the information is only relevant/available at a specific time period, which is analogous to a broadcast by a terminal at a predetermined time (i.e. the relevant/available time)); and 
executing a broadcast at the predetermined time or in response to the trigger signal received at the terminal from the remote management apparatus, the executing the broadcast achieved at the terminal using the stored data at the terminal, wherein the broadcast is configured for execution irrespective of a current profile for the terminal (e.g. paragraph 0041, establishment information is only temporarily relevant, describing offers or deals available for a limited time, enticing customer to make immediate/rapid purchase; paragraph 0043, point of sale terminal broadcasting establishment information; i.e. where the information to be broadcast is only available for a limited time, it is broadcast by the POS terminal during that specific time period, based on the time period arriving; this broadcast is described as being performed with no special requirement that a user of the POS terminal be signed in at all and, therefore, is performed irrespective of a current profile for the terminal).

Haight and Finley do not explicitly disclose wherein the remote management apparatus is operable to receive metric data from the terminal, and the method further comprises transmitting metric data from the terminal to the remote management apparatus, the metric data representing one or more usage parameters of the terminal and/or a terminal application.
However, Buerk teaches a videoconferencing system wherein the remote management apparatus is operable to receive metric data from the terminal, and the method further comprises transmitting metric data from the terminal to the remote management apparatus, the metric data representing one or more usage parameters of the terminal and/or a/the one or more terminal applications (e.g. paragraph 0148, describing Fig. 11, device 203u collecting usage information 1102 and sending it to server 201; paragraph 0157, determining whether video chat application usage is permitted on device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Haight, Finley, and Buerk in front of him to have modified the teachings of Haight (directed to 
Haight, Finley, and Buerk do not explicitly disclose the usage parameters comprising a time when the terminal is in use, the terminal application in use, and a type of device connected to the terminal.  However, Zucchetta teaches a videoconferencing system (e.g. paragraph 0398, mobile device including optical sensor so that user’s image may be obtained for videoconferencing while the user views other video conference participants on the display; paragraph 0405, initiating videoconferencing) in which the usage parameters comprising a time when the terminal is in use, the terminal application in use, and a type of device connected to the terminal (e.g. paragraph 0259, server storing status information; venue display system connected to client device, queries that status of connected devices, generates presence update message and transmits it to the server; repeatedly performing these operations as a loop, at predefined frequency, etc.; server maintaining real-time presence assessment based on regular reports from venue display system; paragraph 0260, server storing presence update information, logging information over time; paragraph 0263, presence update message transmitted to server maintaining up to date status information; paragraph 0264, presence update message may contain numerous descriptions of venue display system’s status at time message created, such as display status 1104, list of apps installed on client’s mobile device, list of apps currently in use and usage information 1108 on client’s mobile device, application data describing client’s use of particular applications; paragraph 0265, presence update message 1100 contains data including devices in pair list 1112, such as some or all devices client’s mobile device has ever paired with, list of devices currently connected or active 1114, such as connected personal hub and wireless audio device, devices that are connected via wired or wireless connections, such as whether wired or wireless headphones/headsets/audio devices are connected or other associated devices; paragraph 0266, various connections between venue display system 100 and associated devices indicated in presence update message 1110, such as types of connections between devices, whether connected to power source; paragraph 0267, presence update message 1100 including data describing interaction history include records over period of time, recently used applications, etc. including report of timestamps of recent taps on the touch screen).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Haight, Finley, Buerk, and Zucchetta in front of him to have modified the teachings of Haight (directed to registration and configuration of point of sale devices, including mobile POS devices such as smartphones, including unregistering lost or stolen devices), Finley (directed to facilitating location relevant communication, such as of establishment information via a POS terminal) and Buerk (directed to managing lost devices of multiple types with multiple policies), to incorporate the teachings of Zucchetta (directed to screen and venue display management systems permitting customers to purchase personalized messaging at a venue via client devices) to include the capabilities for the thin client device (i.e. such as a smartphone mobile POS device as taught by Haight, and the similar mobile device utilized to purchase messaging in association with a venue as taught by Zucchetta) to collect and transmit usage information to the server, and for the server to receive the usage information (i.e. as taught by Buerk and Zuchetta), where the usage information includes time when the terminal is used (such as timestamps of user interactions, time periods associated with application usage, etc.), applications in use on the terminal (either currently, at a particular time, or recently used), and types of devices connected to the terminal (such as via wired or wireless connections, including headphones, power adaptors, etc.).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to, based on status information of various devices, render personalized messages in a convenient and effective manner as described in Zucchetta (paragraph 0272).
With respect to claim 2, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 1 as previously discussed, and Haight further teaches wherein the unique identification relates to a terminal login configured to govern the functionality of the terminal (e.g. paragraph 0036, unique device identifier received from thin client device along with user login information; paragraph 0037, device identifier mapped to device profile which includes settings and configuration information for the device; paragraph 0039, settings particular to the user; paragraph 0045, describing Fig. 3 step 310, POS interface server receives user ID, password, and device from device such as thin client device; user ID and password used to perform authentication, if user login information not valid, access is denied; i.e. device ID and user ID/password each are associated with settings pertaining to the particular device and user, where the settings define which functions are available, and the device ID and user ID/password are also used directly to determine whether access should be granted at all, as shown in Fig. 3 steps 320-360).
With respect to claim 3, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 2 as previously discussed, and Haight further teaches wherein the terminal login maps to a terminal operational parameter configured to reduce, limit, maintain or otherwise enhance the terminal functionality (e.g. paragraph 0038, settings portion of device profiles (i.e. which are mapped to the device ID) include POS parameters such as whether credit cards or gift cards are accepted, how long the terminal can be inactive before timing out, etc.; paragraph 0039, settings mapped to particular users (i.e. received user ID/password), such as whether returns or gift cards are permitted; paragraph 0052, device in particular location restricted to particular users).
With respect to claim 9, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 1 as previously discussed, and Haight further teaches the method further comprises disabling the terminal in response to a predefined command or instruction transmitted by the remote management apparatus (e.g. paragraph 0040, disabling or erasing device; paragraph 0049, automated device-related request to remove a registered device, application profile corresponding to received device ID is removed from device profiles; method carried out by POS interface server; paragraph 0051, automatically generated request to remove registered device in response to presence or absence of signal related to POS device; device leaving store triggering device removal request; i.e. the POS interface server 140 generates a command transmitted out within the local computer system 105 to remove the profile from device profiles 250, shown as being a separate entity within the local computer system 105 in Fig. 2; Fig. 3 steps 340-360, showing that where a device’s application profile is removed from stored profiles, the device ID will not be valid and therefore access to the POS application will be denied, effectively disabling the device).
10. With respect to claim 10, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 1 as previously discussed, and Haight further teaches the method further comprises disabling the terminal at a predetermined time (e.g. paragraph 0051, POS device sending periodic status signal; absence of status signal for certain number of signal periods can trigger de-registration of device resulting from generation of device removal request; i.e. where the passage of a certain number of signal periods is equivalent to the arrival of a predetermined time, and the device is removed/de-registered, and therefore disabled, at this time).
With respect to claim 12, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 11 as previously discussed, and Haight further teaches wherein the remote management apparatus is operable to map or logically associated the unique identification to a terminal operational parameter that is provided or configured to reduce, limit, maintain, or otherwise enhance the terminal functionality (e.g. paragraph 0038, settings portion of device profiles (i.e. which are mapped to the device ID) include POS parameters such as whether credit cards or gift cards are accepted, how long the terminal can be inactive before timing out, etc.; paragraph 0039, settings mapped to particular users (i.e. received user ID/password), such as whether returns or gift cards are permitted; paragraph 0052, device in particular location restricted to particular users).
With respect to claim 15, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 11 as previously discussed, and Haight further teaches wherein the remote management apparatus is a virtual machine instantiated over physical hardware (e.g. paragraph 0028, POS Server 120 is a virtual computer such as a JAVA Virtual Machine; paragraph 0031, POS Interface Server 140 implemented as a virtual computer such as a JAVA Virtual Machine; paragraph 0061, server implemented as virtual machine within computer system 710).
With respect to claim 7, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 1 as previously e.g. paragraph 0126, describing Fig. 7A as a device profile, which includes passcode security configuration class 301c, which comprises configuration options 303g with actual passcode value and 303h with minimum required length; paragraph 0128, generating melded profile 715c for device as shown in Fig. 7B; paragraph 0130, melded profile may include passcode security configuration class 301g; Fig. 7B, 302b; paragraph 0132, melded profile may include passcode security configuration class 301i; paragraph 0135, melding module choosing passcode configuration options for melded profile).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Haight, Finley, Zucchetta, and Buerk in front of him to have modified the teachings of Haight (directed to registration and configuration of point of sale devices, including mobile POS devices such as smartphones, including unregistering lost or stolen devices), Zucchetta (directed to screen and venue display management systems permitting customers to purchase personalized messaging at a venue via client devices), and Finley (directed to facilitating location relevant communication, such as of establishment information via a POS terminal), to incorporate the teachings of Buerk (directed to managing lost devices of multiple types with multiple policies) to include the capability to, when generating the profile information (i.e. as taught by Haight), to populate the generated profile with user password information, such as various passcode configuration options including actual passcode values and/or other security options such as required minimum password length.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate managing devices as described in Buerk (paragraph 0084).
With respect to claim 8, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 1 as previously discussed.  Haight does not explicitly disclose the method further comprises using the remote management apparatus, overriding functions and/or applications executing on the terminal.  However, Buerk teaches the method further comprises using the remote management apparatus, overriding functions and/or applications executing on the terminal (e.g. paragraph 0019, server receiving indication that device is lost from user interface; paragraphs 0166-0167, describing Fig. 18, user interface for modifying actions in response to device being lost or stolen; specifying action taken on device marked as lost or stolen when it contacts the server, including issue lock command which may place device into loop repeatedly locking user interface and making it impossible for user to use the device, issuing wipe command to erase all data from device to return it to factory settings, and set device into fast GPS mode which causes device to report location information to server every 30 seconds; i.e. where each of these actions constitute overriding normal functionality of the device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Haight, Finley, Zucchetta, and Buerk in front of him to have modified the teachings of Haight (directed to registration and configuration of point of sale devices, including mobile POS devices such as smartphones, including unregistering lost or stolen devices), Zucchetta (directed to screen and venue display management systems permitting customers to purchase personalized messaging at a venue via client devices), and Finley (directed to facilitating location relevant communication, such as of establishment information via a POS terminal), to incorporate the teachings of Buerk (directed to managing lost devices of multiple types with multiple policies) to include the capability to, via a user interface on the server, specify various actions to be taken with respect to a lost or stolen device (i.e. such as a POS device of Haight), where the various actions override the functions of the device, such as by locking the user interface, wiping the device, or altering the device’s configured location reporting settings.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate managing devices, including providing different types of management for different types of lost devices as described in Buerk (paragraph 0009, 0084).
With respect to claim 17, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 11 as previously discussed, and Zucchetta further teaches wherein the terminal has a health and status monitoring system for determining a system power state, a function the terminal is performing, sources the terminal is connected to, a connection state of screen and interface, or volume levels (e.g. paragraph 0259, server storing status information; venue display system connected to client device, queries that status of connected devices, generates presence update message and transmits it to the server; repeatedly performing these operations as a loop, at predefined frequency, etc.; server maintaining real-time presence assessment based on regular reports from venue display system; paragraph 0260, server storing presence update information, logging information over time; paragraph 0263, presence update message transmitted to server maintaining up to date status information; paragraph 0264, presence update message may contain numerous descriptions of venue display system’s status at time message created, such as display status 1104, list of apps installed on client’s mobile device, list of apps currently in use and usage information 1108 on client’s mobile device, application data describing client’s use of particular applications; paragraph 0265, presence update message 1100 contains data including devices in pair list 1112, such as some or all devices client’s mobile device has ever paired with, list of devices currently connected or active 1114, such as connected personal hub and wireless audio device, devices that are connected via wired or wireless connections, such as whether wired or wireless headphones/headsets/audio devices are connected or other associated devices; paragraph 0266, various connections between venue display system 100 and associated devices indicated in presence update message 1110, such as types of connections between devices, whether connected to power source and charging/charged; paragraph 0267, presence update message 1100 including data describing interaction history include records over period of time, recently used applications, etc. including report of timestamps of recent taps on the touch screen).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Haight, Finley, Buerk, and Zucchetta in front of him to have modified the teachings of Haight (directed to registration and configuration of point of sale devices, including mobile POS devices such as smartphones, including unregistering lost or stolen devices), Finley (directed to facilitating location relevant communication, such as of establishment information via a POS terminal) and Buerk (directed to managing lost devices of multiple types with multiple policies), to incorporate the teachings of Zucchetta (directed to screen and venue display management systems permitting customers to purchase personalized messaging at a venue via client devices) to include the capabilities for the thin client device (i.e. such as a smartphone mobile POS device as taught by Haight, and the similar mobile device utilized to purchase messaging in association with a venue as taught by Zucchetta) to collect health and status information including applications/functions in use on the terminal (either currently, at a particular time, or recently used), connection status/state including types of devices connected to the terminal (such as via wired or wireless connections, including headphones, power adaptors, etc.), and power status information (such as charging, etc.).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to, based on status information of various .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haight in view of Finley, further in view of Buerk, further in view of Zucchetta, further in view of Blanksteen (US 20140172953).
With respect to claim 18, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claim 1 as previously discussed.  Haight, Finley, Buerk, and Zucchetta do not explicitly disclose the metric data further comprising data relating to a number of people present in a room in which the terminal is located.  However, Blanksteen teaches the metric data further comprising data relating to a number of people present in a room in which the terminal is located (e.g. paragraph 0036, zones which represent different rooms; paragraph 0038, endpoint device selector 310 (i.e. executing on remote servers 132 as shown in Fig. 3) evaluating available devices; paragraph 0040, endpoint device selector 310 analyzing environmental observations, counting number of people in vicinity, including observations regarding whether device is in same/different room as target user; paragraph 0041, number of people in zone; paragraph 0045, devices can be mobile devices capable of receiving telephone calls; paragraph 0083, environment can be a room; paragraph 0087, analyzing how many people are in the room, numbers of people, identification of people in the environment; i.e. devices within the environment/room transmit data regarding the environment/room to a remote device/server which is used to determine the number of people in the environment/room; therefore at least one device in the room transmits metric data which relates to a number of people present in the room in which the device is located, where the device may be a mobile terminal/phone, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Haight, Finley, Buerk, Zucchetta, and Blanksteen in front of him to have modified the teachings of Haight (directed to registration and configuration of point of sale devices, including via a server implemented as a virtual machine), Zucchetta (directed to screen and venue display management systems permitting customers to purchase personalized messaging at a venue via client devices), Buerk (directed to managing lost devices of multiple types with multiple policies), and Finley (directed to facilitating location relevant communication, such as of establishment .
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haight in view of Finley, further in view of Buerk, further in view of Zucchetta, further in view of Marr et al. (US 20140058871 A1).
With respect to claims 6 and 16, Haight in view of Finley, further in view of Buerk, further in view of Zucchetta teaches all of the limitations of claims 1 and 11 as previously discussed, and Haight further teaches wherein the remote management apparatus is a virtual machine instantiated over physical hardware (with respect to claim 6) (e.g. paragraph 0028, POS Server 120 is a virtual computer such as a JAVA Virtual Machine; paragraph 0031, POS Interface Server 140 implemented as a virtual computer such as a JAVA Virtual Machine; paragraph 0061, server implemented as virtual machine within computer system 710). 
Although Haight generally teaches scaling of the remote management apparatus based on the number of active terminals (e.g. paragraph 0043, POS Interface Server providing interface for multiple thin client devices by handling multiple threads of execution), Haight does not explicitly disclose the method further comprising (with respect to claims 6 and 16): executing horizontal and/or vertical scaling of the remote management apparatus in response to a load variation as a result of a change to the number of active terminals of the multimedia system, wherein the horizontal scaling provides an additional virtual machine instance and the vertical scaling increases computational capacity of an existing virtual machine instance.  However, Marr teaches executing horizontal and/or vertical scaling of the remote management apparatus in response to a load variation as a result of a change to the number of active terminals of the multimedia system, wherein the horizontal scaling provides an additional virtual machine instance and the vertical scaling increases computational capacity of an existing virtual machine instance (e.g. paragraph 0028, virtual machines accessible by users on various devices over network; paragraph 0037, virtual machines acting as servers; paragraph 0038, monitoring metrics such as number of open connections/requests; paragraph 0043, describing Fig. 4, operating metrics for virtual machine have crossed threshold, automatically scaling virtual machine instance by allocating more computing resources; paragraph 0044, virtual machine instance cannot be adequately scaled to satisfy workload; automatically provisioning additional virtual machines; i.e. where multiple user devices are accessing a virtual machine acting as a server, and relevant metrics such as open connections/requests indicate a change to the number of devices accessing the virtual machine, these metrics may be compared to a threshold in order to determine whether to allocate more resources to the virtual machine (analogous to vertical scaling which increases computational capacity of an existing virtual machine instances) or to allocate an additional virtual machine instance (analogous to horizontal scaling which provides an additional virtual machine instance)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Haight, Finley, Buerk, Zucchetta, and Marr in front of him to have modified the teachings of Haight (directed to registration and configuration of point of sale devices, including via a server implemented as a virtual machine), Zucchetta (directed to screen and venue display management systems permitting customers to purchase personalized messaging at a venue via client devices), Buerk (directed to managing lost devices of multiple types with multiple policies), and Finley (directed to facilitating location relevant communication, such as of establishment information via a POS terminal), to incorporate the teachings of Marr (directed to scaling virtual machine instances) to include the capability to, where servers are implemented by virtual machines (i.e. as taught by Haight), scale the virtual machines by provisioning more resources to an existing virtual machine instance or by provisioning additional virtual machine instances, when operating metrics indicative of a load variation resulting from a change in the number of active terminals, such as number of open connections and requires, exceed a threshold amount.  One of ordinary skill would have been motivated to perform such a modification in order to overcome issues and inconveniences associated with processing load exceeding virtual machine capacity, and other deficiencies experienced in conventional approaches to scaling computing resources, by automatically allocating and deallocating computing resources from virtual machine instance, effectively allowing virtual machine to grow or shrink in size and capacity on demand or according to actual demand as described in Marr (paragraph 0002, 0084).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179